Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  September 24, 2014                                                                   Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Michael F. Cavanagh
  148305(68)                                                                           Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                  Bridget M. McCormack
            Plaintiff-Appellee,                                                           David F. Viviano,
                                                                                                        Justices
                                                              SC: 148305
  v                                                           COA: 304935
                                                              Genesee CC: 08-023581-FC
  FERONDA MONTRE SMITH,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  to file his brief on appeal is GRANTED. The brief submitted on September 19, 2014, is
  accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                             September 24, 2014